Citation Nr: 1312903	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  10-39 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty in the Regular Air Force from December 1985 to December 1989.  He had active duty for training (ACDUTRA) in the Air Force Reserves from February 1992 to June 1992.  He also had active service in the Air Force National Guard from March 2005 to May 2005, and from January 2006 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of May 2008, which denied service connection for sleep apnea, hearing loss, and tinnitus.  Subsequently, in a June 2009 rating decision, service connection was granted for hearing loss and tinnitus.  

The Veteran testified at a Decision Review Officer (DRO) hearing at the RO in March 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In his VA Form 9, substantive appeal, received in August 2010, the Veteran requested a Board hearing to be held at the RO (i.e., Travel Board hearing).  No action has been taken on this request, nor is there any indication that the hearing request has been withdrawn.  His DRO hearing was held prior to his Travel Board hearing request, and does not, in any event, forestall his right to a Board hearing.   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing to be held at the RO (i.e., Travel Board hearing).  Following the hearing, or if the Veteran cancels or fails to report for the hearing, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

